Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 has limitations “a scanning unit”, “a two-dimensional code generation unit”, “a comparison unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson US PGPub: US 2018/0331833 A1 Nov. 15, 2018 and in view of
Zalewski US PGPub: US 2009/0215533 A1 Aug. 27, 2009.

Regarding claim 1, Tomlinson discloses,

a face recognition system (method and system for generating and verifying identification data that is bound to the identity of an authorized owner of the identification data – paragraph 0001. A user may be authenticated by a terminal configured to process image data of a two-dimensional code to decode key information, the two-dimensional code comprising a cryptographic binding of user credentials including a low-resolution image of the user's face and optionally user biometric data to database user information stored on a secure server – ABSTRACT, Figs. 1, 6, 8, 9, 12, paragraphs 0022 - 0024), comprising: 

an electronic device (user device 9 – Fig. 1/9, paragraph 0022), comprising: 
a camera (camera 30 – Fig. 1/30), exposed outside the electronic device (the high-resolution image data of the verification data 23 of the user’s face may be generated by a camera – e.g., camera 30 of the user device 9 – Fig. 1/30, paragraph 0026); and 

scanning a user face through the camera to obtain a user face feature data (the high-resolution image data of the verification data 23 of the user’s face may be generated by a camera – e.g., camera 30 of the user device 9 – Fig. 1/30, paragraph 0026); and 

a terminal server (server 11, the authentication module 5 may be provided at the terminal 3 or a remote server 11 – Fig. 1/11, paragraph 0022), communicated with the electronic device (the terminal 3 and the user device 9 may be configured for data communication with the server 11 via a data network 13 – Fig. 1, paragraph 0022), comprising: 

a two-dimensional code generation unit (code generator 21 – Fig. 1/21), generating a user two-dimensional code according to the user face feature data (for generating 2D code 17 – Fig. 1/17, paragraphs 0022, 0026. The 2D code 17 in the present implementations incorporates graphical elements representing a low-resolution image of the user's face – paragraph 0023. Generating 
2D code elements directly from the input source data 41 and the original, e.g. high-resolution, image data of the user's face, whereby the source data is at least partially encoded into the graphical elements representing the image of the user's face in the resulting 2D code 17 – paragraph 0028); 

a two-dimensional code database (user database 25. The high-resolution image may be stored as verification data 23 in a secure user database 25 of the server 11, for example as user data 20 associated with the user identifier 19, for subsequent retrieval by the authentication module 5 to verify the authenticity of the identification data 7 – Fig. 1/25, paragraph 0023), comprising a plurality of member two-dimensional codes (the user data 20 may also include profile data 24 for each registered user in the user database 25, including for example biometric profile data defining one or more recognisable visible characteristics of the user's face – paragraph 0032); and 

a comparison unit (authentication module 5 to verify the authenticity of the identification data 7 – Figs. 1/5, 12/5, paragraph 0023), comparing the user two-dimensional code with each of the member two-dimensional codes (authentication may be carried out by computing and comparing the hash values, comparing the high-resolution image of the user's face fetched from the secure server to the user and to the low resolution image embedded in the two dimensional code – ABSTRACT, Fig. 8/8-13, paragraphs 0049, 0069),

but, does not disclose, a scanning unit.

Zalewski teaches, the depth-sensing camera 110 can capture image data using an RGB image module 114 while the depth data module 112 can capture relative depth data for objects within its field of view 152 (Fig. 1B/110, paragraph 0038, 0055). A procedure to acquire image and depth data for a user’s head, when a user profile is created or modified so the computer system can recognize the user at a future time. Operation 285 initiates head scan of the user. Operation 
285 focuses the depth-sensing camera on a user's head area (Fig. 2I/285, paragraph 0057).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and system for generating and verifying identification data that is bound to the identity of an authorized owner of the identification data of Tomlinson (Tomlinson, Figs. 1, 6, 8, 9, 12, paragraphs 0022 – 0024) wherein the system of Tomlinson, would have incorporated depth-sensing camera 110 of Zalewski (Zalewski, Figs. 1B/110, 2I/285, paragraphs 0055, 0057) for the identification and tracking of users can enable automatic application of access controls to a variety of media sources based on the identified and tracked users within the scene (Zalewski, paragraph 0006).

Regarding claim 2, Tomlinson discloses,

the face recognition system according to claim 1, wherein the member two-dimensional code stores a two-dimensional face feature data, and the two-dimensional face feature data is generated by extracting according to a plurality of features of a face image (authentication may be carried out by computing and comparing the hash values, comparing the high-resolution image of the user's face fetched from the secure server to the user and to the low resolution image embedded in the two dimensional code – ABSTRACT, Fig. 8/8-13, paragraphs 0049, 0069).

Regarding claim 3, Tomlinson discloses,

the face recognition system according to claim 1, wherein the user two-dimensional code is a QR code (QR code - paragraphs 0002, 0031, 0042), a High Capacity Color QR code, or a High Capacity Color Barcode HCCB.

Regarding claim 4, Tomlinson discloses,

the face recognition system according to claim 1, wherein the member two-dimensional code is a QR code (QR code - paragraphs 0002, 0031, 0042), a High Capacity Color QR code, or a High Capacity Color Barcode HCCB.

Regarding claim 5, Tomlinson discloses,

the face recognition system according to claim 1, wherein the electronic device is a smart phone, a tablet computer, a notebook computer, or an upright advertising machine (the user device 9a and the recipient device 9b may each be a desktop computer, laptop computer, a tablet computer, a smartphone such as an iOS.RTM, Blackberry.RTM. or Android.RTM. based smartphone, a `feature` phone, a personal digital assistant PDA, or any processor-powered device with suitable input and display means – paragraphs 0059, 0065).

The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.

Kondo US PGPub: US 2004/0234131 A1 Nov. 25, 2004.
Kondo teaches, a device and method to make the identification signal of the image feature with a decreased volume of database for the image by using DCT sign characteristic of an arbitrary signal including the image, which can be applied to a new type of passport, credit card, driver's license, ID card, etc., that are hard to forge by displaying the face photo together with the corresponding bar code. The device to make the identification signal of the image feature includes the image input part, the DCT conversion part to convert the input image data into discrete cosine transform DCT sign of two-dimension, the part of composing one-dimension binary signal in which the one-dimension binary signal is composed from the DCT sign of the data transformed (ABSTRACT).

Qi US PGPub: US 2019/0332804 A1 Oct. 31, 2019.
Qi teaches, a smart device with a camera and a display, such as a smart phone, a tablet computer, or the like.  A user can scan a face, clothing, a wearing article, etc. of a stranger to be added by a camera of a terminal, to obtain corresponding scan information or directly take a photo containing an external feature such as the face, the clothing, the wearing article, etc. of the stranger (paragraph 0075).

Jiang US PGPub: US 2019/0266886 A1, Aug. 29, 2019.
Jiang teaches, a face recognition sub-system in the processor of the mobile device may be initiated to scan the face image in the camera field of view and to recognize the user associated with the face image (paragraph 0091).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIMESH PATEL/Primary Examiner, Art Unit 2642